 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH P. CUVIELLO,                              No. 2:16-cv-02584-KJM-KJN PS
12                      Plaintiff,
13          v.                                        ORDER
14   CITY OF VALLEJO, et al.,
15                      Defendant.
16

17          Following this matter being remanded by the Ninth Circuit on appeal, it was referred to

18   the undersigned pursuant to Local Rule 302(c)(21). (ECF No. 56.) The court also enjoined

19   defendant City of Vallejo from enforcing Municipal Code Chapter 8.56.030’s permit requirement.

20   (ECF No. 56.) The parties have filed an amended status report, where they request leave to

21   amend their pleadings due to the Municipal Code at issue being amended. (ECF No. 57.)

22          The court GRANTS the parties’ request to file amended pleadings. Plaintiff is to file an

23   amended complaint within 14 days of the date of this order and defendants shall have 14 days to

24   respond. After defendants have filed their responses the court will schedule a further status

25   conference with the parties.

26   ////

27   ////

28   ////
                                                      1
 1          Accordingly, it is HEREBY ORDERED that the plaintiff’s request to file an amended

 2   complaint is GRANTED, plaintiff shall have 14 days from the date of this order to file an

 3   amended complaint; defendants shall have 14 days to respond.

 4   Dated: January 27, 2020

 5

 6

 7

 8
     IT IS SO ORDERED
 9
     / cuvi.2584
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
